 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 1 of 8 Pageid#: 514




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         HARRISONBURG DIVISION


 SOURCETECH, LLC,                            )
 a Virginia limited liability company,       )
                                             )
              Plaintiff,                     )
                                             )
 v.                                          ) Case No. 5:20-cv-00041
                                             )
 DEATSCHWERKS, LLC,                          )
 an Oklahoma limited liability company,      )
                                             )
              Defendant.                     )

 DEFENDANT’S REBUTTAL TO PLAINTIFF’S BRIEF IN OPPOSITION TO
     DEFENDANT’S AMENDED MOTION TO TRANSFER VENUE,
                 WITH SUPPORTING BRIEF

       Defendant DeatschWerks, LLC, through its undersigned counsel, submits the

following Rebuttal, with supporting brief, in response to the arguments raised in

Plaintiff Sourcetech, LLC’s Brief in Opposition to DeatschWerks, LLC’s Amended

Motion to Transfer Venue:

I.    IT IS UNDISPUTED THAT THIS COURT CURRENTLY MAINTAINS JURISDICTION
      PURSUANT TO 28 U.S.C. § 1404(A).

       Plaintiff goes to great lengths in its Brief in Opposition (Doc. 25) to Defendant

DeatschWerks, LLC’s (“DeatschWerks”) Amended Motion to Transfer Venue (Doc.

25) to attempt to point out what it deems a “curious” misstatement on DeatschWerks’

part, as DeatschWerks asserted in its counterclaims that “venue is not proper in this

Court under 28 U.S.C. § 1391.” Doc. 23, pg. 9, ¶ 6. Plaintiff cannot in good faith argue

that venue might be proper in the Western District of Virginia pursuant to 28 U.S.C.

§ 1391. Section 1391 governs venue in “all civil actions brought in the district courts
 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 2 of 8 Pageid#: 515




of the United States.” See 28 U.S.C. § 1391(a)(1) (emphasis added). As this action was

not originally “brought in [a] district court[] of the United States”, 28 U.S.C. § 1391

is wholly inapposite to Defendant’s Amended Motion to Transfer Venue to the

Western District of Oklahoma. Therefore, contrary to Plaintiff’s argument that

DeatschWerks’ assertion that venue does not lie with this Court pursuant to 28

U.S.C. § 1391 is “improper” and “legally incorrect” (see Doc. 27, pg. 4), DeatschWerks’

assertion is, in fact, true: Venue does not lie with the U.S. District Court for the

Western District of Virginia pursuant to 28 U.S.C. § 1391; it lies with this Court

pursuant to 28 U.S.C. § 1404(a).

      If DeatschWerks intended to assert that this matter should be transferred to

the Western District of Oklahoma because venue was improper in this Court

pursuant to 28 U.S.C. § 1391, it would have properly filed its Amended Motion to

Transfer Venue pursuant to 28 U.S.C. § 1406, rather than pursuant to 28 U.S.C. §

1404(a). But DeatschWerks does not so intend. As Plaintiff states in its Brief in

Opposition, “[t]he general venue statute, 28 U.S.C. § 1391, ‘has no application to this

case because this is a removed action.’” (Doc. 27, pg. 3) (citing Gentry Locke Rakes &

More, LLP v. Energy Development Corp., No. 7:17-CV-102, 2017 WL 1498117, at *2

(W.D. Va. Apr. 25, 2017)).

II. THE SUPREME COURT’S HOLDING IN ATLANTIC MARINE IS AUTHORITATIVE.

      In its Brief in Opposition, Plaintiff further attempts to persuade the Court,

inaccurately so, that DeatschWerks seeks to mislead the Court by relying on the

Supreme Court’s precedent established in Atlantic Marine Construction Co. v. U.S.



                                          2
 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 3 of 8 Pageid#: 516




Dist. Court for the Western Dist. of Texas, 571 U.S. 49 (2013), which this Court must

follow. DeatschWerks has not misinterpreted the Court’s holding in Atlantic Marine

or misapplied it in support of its Amended Motion to Transfer Venue. Plaintiff is

correct that the Supreme Court ruled that a forum selection clause may be enforced

through a motion filed pursuant to 28 U.S.C. § 1404(a) (Doc. 27, pg. 4; see also Atlantic

Marine, 571 U.S. at 49-50), and when a valid forum selection clause is present, it

should “be given controlling weight in all but the most exceptional cases” (Id. at 51);

however, Plaintiff is incorrect in arguing that the Supreme Court limited its holding

in Atlantic Marine to cases involving enforcement of forum selection clauses.

      Whether the parties’ contract contains a forum-selection clause has no bearing

on whether the federal venue rules apply. Id. at 50. Congress’ intent in enacting the

federal venue rules is that venue should always lie in some federal court whenever

federal courts have personal jurisdiction over the defendant. Id. The Court made clear

that its holding in Atlantic Marine simply modifies the Section 1404(a) analysis when

a valid forum selection clause is present, as follows: (1) the plaintiff’s choice of forum

is disregarded; (2) the parties’ private interests, except those embodied in the forum

selection clause, are disregarded; and (3) when a party bound by a valid forum

selection clause files suit in another forum, a transfer of venue will not carry with it

the original venue’s choice of law rules. Id.

      However, a forum selection clause is not at issue in this case. And importantly,

the proposition for which DeatschWerks offers the Court’s Atlantic Marine holding as

authority – that “[w]hen a defendant files a [Section] 1404(a) motion, a district court



                                            3
 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 4 of 8 Pageid#: 517




should transfer the case unless extraordinary circumstances unrelated to the

convenience of the parties clearly disfavor a transfer” (Atlantic Marine, 571 U.S. at

50-51) – remains intact despite Plaintiff’s contention to the contrary. Plaintiff’s

argument that DeatschWerks’ counsel “could not, in good faith, read the Atlantic

Marine opinion and argue that the opinion has any bearing on a typical § 1404(a)

motion not involving a forum selection clause” (Doc. 27, pg. 5) is nonsensical. Atlantic

Marine directly applies to DeatschWerks’ Amended Motion to Transfer.

III. THE WESTERN DISTRICT OF VIRGINIA WAS NOT PLAINTIFF’S CHOSEN FORUM.

      Plaintiff is correct that the Eastern District of Virginia held in Board of

Trustees, Sheet Metal Workers Nat’l Fund v. Baylor Heating & Air Conditioning, Inc.

that “before transfer is warranted, a defendant must demonstrate that the deference

due plaintiff’s choice of venue is ‘clearly outweighed by other factors.’” 702 F. Supp.

1253, 1256 (E.D. Va. 1988). However, Plaintiff fails to complete its recitation of the

court’s statement on the topic. Following the portion of the court’s statement upon

which Plaintiff relies, the court continues and holds that “the weight given to

plaintiff’s choice of venue varies with the significance of the contacts between the

venue chosen by plaintiff and the underlying cause of action. For obvious reasons, the

plaintiff’s choice is entitled to less weight where there is little to connect the chosen

forum with the cause of action.” Id.

      Further, Plaintiff’s reliance on Sheet Metal Workers Nat’l Fund and Nelson v.

Tidal Basin Holding, Inc. is misplaced. Sheet Metal Workers Nat’l Fund is an ERISA

action, and ERISA’s special venue provisions provide “a further policy rationale in



                                           4
 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 5 of 8 Pageid#: 518




favor of according a plaintiff’s choice of forum somewhat greater weight than would

typically be the case.” Sheet Metal Workers Nat’l Fund, 702 F. Supp. at 1256. In

Nelson, the plaintiff, rather than the defendant, sought to transfer the case from the

district in which he initially filed it, so the court’s analysis is hardly relevant here.

See Nelson v. Tidal Basin Holding, Inc., No. 5:19-CV-00030, 2019 WL 6107862 (W.D.

Va. Nov. 15, 2019). Additionally, the decisions in both Sheet Metal Workers Nat’l Fund

and Nelson predate the Supreme Court’s Atlantic Marine decision.

      Plaintiff also relies on JTH Tax, Inc. v. Lee, 482 F. Supp. 2d 731, 738 (E.D. Va.

2007) for its argument that “when plaintiffs file suit in their home forum, convenience

to the parties rarely, if ever, operates to justify transfer.” The U.S. District Court for

the Eastern District of Virginia did make this statement in its ruling; however, it did

so in reliance on Sheet Metal Workers Nat’l Fund, which, as stated above, was an

ERISA action with special venue provisions. And although the court made this

statement, it also held that “[t]he convenience of the parties is also a relevant

consideration. When evaluating this factor, ‘[t]he logical starting point is a

consideration of the residence of the parties.’” JTH Tax, 482 F. Supp. 2d 731, 738

(citing Mullins v. Equifax Info. Servs., LLC, 2006 WL 1214024, at *6 (E.D. Va. Apr.

28, 2006)).

      Of utmost importance in this analysis is the fact that Plaintiff did not

originally file this lawsuit in the Western District of Virginia, which further erodes

the efficacy of its reliance on the myriad of cases discussed hereinabove. As stated in

its Brief in Opposition, Plaintiff “chose to file this lawsuit in Frederick County,



                                            5
 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 6 of 8 Pageid#: 519




Virginia” (see Doc. 27, pg. 6), a state court, to which the analyses regarding transfer

of venue from a plaintiff’s chosen forum, with which Plaintiff supports its Brief in

Opposition, are wholly inapplicable.

IV. INCONVENIENCE TO PLAINTIFF’S WITNESSES CAN BE REMEDIED,                  AND THE
    WESTERN DISTRICT OF OKLAHOMA CAN ABLY APPLY VIRGINIA LAW.

      Plaintiff’s statement that “[t]he global pandemic has shown us that trial

lawyers, litigants, witnesses and the Court can litigate almost any case without ever

having the [sic] set foot in a courtroom until trial” (Doc. 27, pg. 8) is true, but the

argument it supports equally favors transfer to the Western District of Oklahoma.

Just as Plaintiff postulates that any inconvenience to DeatschWerks’ witnesses can

be remedied with the assistance of modern technology, any alleged inconvenience to

Plaintiff’s witnesses arising from transfer to the Western District of Oklahoma can

also be so remedied. But this extraneous consideration is not determinative. Although

the practice of law and methods of litigation are changing rapidly due to the Covid-

19 pandemic, whether technology may make participation more convenient for

certain witnesses has yet to be considered by the federal courts in deciding a motion

to transfer venue pursuant to 28 U.S.C. § 1404(a).

      Moreover, federal courts are well equipped to apply the laws of states outside

the states in which they sit; therefore, Plaintiff’s argument that this matter should

remain in the Western District of Virginia because this Court is “intimately more

familiar with the state law claims set forth in both the Complaint and Counterclaim”

(Doc. 27, pg. 11), for which Plaintiff offers no authority in support, is impertinent.

“[F]ederal judges routinely apply the law of a State other than the State in which

                                          6
 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 7 of 8 Pageid#: 520




they sit.” Atlantic Marine, 571 U.S. at 67. Like the Supreme Court was not in Atlantic

Marine, DeatschWerks is not aware of any “exceptionally arcane features” of Virginia

law which the capable judges in the Western District of Oklahoma could not properly

apply. See Id. at 68.

V. CONCLUSION

      Plaintiff’s Brief in Opposition to DeatschWerks’ Amended Motion to Transfer

Venue to the Western District of Oklahoma is fraught with inaccurate applications

and conclusions of law. The fact remains that Plaintiff filed this action in state court,

DeatschWerks properly removed it to the only venue to which it could be removed,

the Western District of Virginia, and DeatschWerks now seeks to transfer the matter

to the Western District of Oklahoma, where it will most properly be heard. As

provided herein and in DeatschWerks’ Amended Motion to Transfer Venue, all

relevant factors weigh in favor of transferring this matter to the Western District of

Oklahoma. Therefore, Defendant DeatschWerks, LLC respectfully requests that this

Court grant its Amended Motion to Transfer Venue to that District pursuant to 28

U.S.C. § 1404(a) and award DeatschWerks, LLC its attorneys’ fees and costs incurred

in this action, as well as all additional relief this Court deems just and equitable.

                                         Respectfully submitted,

                                         /s/ Jason C. Bollinger
                                         Anne E. Zachritz, OBA No. 15608
                                         Jason C. Bollinger, OBA No. 33794
                                         RESOLUTION LEGAL GROUP
                                         1214 N. Hudson Ave.
                                         Oklahoma City, OK 73103
                                         Tel: (405) 235-6500
                                         Fax: (405) 758-4775

                                           7
 Case 5:20-cv-00041-EKD Document 28 Filed 10/02/20 Page 8 of 8 Pageid#: 521




                                         Email: anne@resolutionlegal.com
                                                jcbollinger@resolutionlegal.com

                                         and

                                         Rosalie Pemberton Fessier
                                         VSB #39030
                                         Brittany E. Shipley
                                         VSB #93767
                                         TimberlakeSmith
                                         25 North Central Avenue
                                         P.O. Box 108
                                         Staunton, VA 24402-0108
                                         Phone: 540/885-1517
                                         Fax: 540/885-4537
                                         Email: rfessier@timberlakesmith.com
                                                 bshipley@timberlakesmith.com

                                         Attorneys for Defendant DeatschWerks,
                                         LLC



                          CERTIFICATE OF SERVICE

      I certify that on October 2, 2020, I electronically transmitted the foregoing
document to the Clerk of the Court using the ECF system for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

      James C. Cosby
      James W. Walker
      Katherine M. Rockwell
      O’Hagan Meyer, PLLC
      411 East Franklin St., 5th Floor
      Richmond, VA 23219

      Attorneys for Plaintiff Sourcetech, LLC

                                         /s/ Jason C. Bollinger
                                         Jason C. Bollinger




                                           8
